UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYRONE MASSEY,

                                  Plaintiff,
                                                            No. 1:20-CV-7622 (LTS) (RWL)
                      -against-

 CITY OF NEW YORK, et al.,

                                  Defendants.


                                                ORDER

       On June 24, 2021, the City of New York informed the Court that it intends to revise its

pending motion to dismiss in light of Plaintiff’s Amended Complaint. (See Defendant’s Letter,

docket entry no. 38; Amended Complaint, docket entry no. 31.) Magistrate Judge Lehrburger

endorsed Defendant’s letter and adopted a modified briefing schedule, directing Defendant to file

its revised motion to dismiss by July 26, 2021. (See docket entry no. 39.) Accordingly, it is

hereby ORDERED that Defendant’s pending motion to dismiss is denied without prejudice to

renewal in light of the amended pleadings and in accordance with the briefing schedule specified

in docket entry number 39.

       Docket entry no. 17 is resolved.

       SO ORDERED.

Dated: July 6, 2021
       New York, New York

                                                              /s/ Laura Taylor Swain____
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge


The Clerk of Court is respectfully requested to mail a
copy of this order to the pro se Plaintiff.


MASSEY - MTD ORD.DOCX                             VERSION JULY 6, 2021                             1
